IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                November 6, 2007
                                No. 07-40069
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

HECTOR RUIZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 2:06-CR-532-1


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Hector Ruiz appeals his jury-trial conviction for possession with intent to
distribute over 1000 kilograms of marijuana. Ruiz asserts that the district court
erred in denying his motion to continue the trial to provide him with additional
time to review discovery and prepare for trial. He has not established that the
district court abused its discretion or that he suffered serious prejudice as a
result of the court’s denial of the motion. See United States v. Scott, 48 F.3d




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40069

1389, 1393 (5th Cir. 1995); United States v. Shaw, 920 F.2d 1225, 1230 (5th Cir.
1991). The judgment of the district court is AFFIRMED.




                                       2